DOWDELL, J.
The bill in this case is .one by a taxpayer to restrain an alleged unlawful expenditure of public money. The amount which the bill charges as being unlawfully expended is the sum of seven hundred ($7(10.00) dollars per annum, which said sum, it is nl*111leged, that the respondent, Thomas M. Owen, as director of archivos and history, lias received in payment from the state treasurer on the warrant- drawn by the state auditor and claimed bv the said Owen as an appropriation duly authorized hv law for the maintenance of the department of archives and history.
The cause was submitted on the pleadings and proof and a decree was rendered by the city court, granting the relief sought by the bill. From this decree the present appeal is prosecuted.
By an act approved Fed). 27. 1901, (Acts 19011-01 p. 1197) the department of archives and history was created. By the third section of said (ict, the salary of the director was fixed in the sum of $1,800.00 per annum, and, “a continuing appropriation for said annual salary-’ Avas thereby made.
By the seventh section of said act it was provided “that in addition to the salary of the director hereinabove appropriated, the sum of seven hundred dollars annually is hereby appropriated for the maintenance of said department and the auditor is hereby authorized to draw his warrant on the state treasurer for the whole or any part of the said amount in such sums and in such manner as may he authorized by the board of trustees.”
On the 13th day of February, 1903, the legislature passed the general appropriation act (Gen. Acts of Alabama 1903, p. 50) by the terms of which act it was provided, in section 1, subdivision 36 as follows: “For the .maintenance of (he dtpartmeut of archives and history, twenty-five hundred dollars for each year to be used and expended as provided by the law governing said department.”
By section 3 of said generad appropriation act of 1903, it was provided that “no appropriation herein made shall he construed to he an addition to the appropriation for the same purpose or purposes made by separate- acts heretofore passed, or that may be hereafter passed .at this session, and provided further, that the appropriations for the- same purposes or any of them in section 1 of the general appropriation act, approved December 13, 1900 shall he construed to be embraced in the appropriations *112hereinbefore made in section 1 of this act and shall not be deemed an addition thereto.”
The sole question is, whether the appropriation of the seven hundred (.fTOO.OO) dollars made under the act, approved February 27, 1901, was repealed by the subsequent .general appropriation act of February 13, 1903.
On the authority of Riggs v. Brewer, 64 Ala. 283, we hold that the latter act of February 13, 1903, operated a repeal of the provision contained in the act, of February 27, 1901, appropriating seven hundred dollars for the maintenance of the department of archives and history, and the decree appealed from must be affirmed.
Affirmed.
I-Iarabson, Simpson and Denson, JJ., concur.